Citation Nr: 0523342	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  04-01 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a higher initial evaluation for Type 2 
diabetes mellitus associated with herbicide exposure, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to September 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that granted service connection for Type 2 diabetes 
mellitus associated with herbicide exposure and, among other 
claims, denied service connection for hearing loss.  As 
service connection for bilateral hearing loss was granted in 
a March 2004 rating decision, that issue is no longer before 
the Board on appeal.

The veteran was scheduled for a hearing before the Board at 
the RO in March 2005.  He did not appear for the hearing, but 
his representative submitted a statement on the date of the 
hearing concerning claims involving vertigo and tinnitus.  
These matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a January 2003 rating decision, the RO granted the 
veteran's claim for service connection for Type 2 diabetes 
mellitus and evaluated it as 20 percent disabling.

2.  A notice of disagreement regarding the evaluation of the 
service-connected Type 2 diabetes mellitus was received in 
February 2003.

3.  A statement of the case regarding this claim was issued 
on January 10, 2004.

4.  A VA Form 9 was received on January 20, 2004, that showed 
the veteran only wished to appeal the issue of service 
connection for bilateral hearing loss.

5.  A substantive appeal was not received for the claim for a 
higher initial evaluation for service-connected Type 2 
diabetes mellitus.




CONCLUSION OF LAW

The veteran has not submitted a timely substantive appeal 
with regard to the January 2003 rating action granting 
service connection for Type 2 diabetes mellitus and rating it 
at 20 percent disabling.  38 U.S.C.A. §§ 7105, 7108 (West 
2002); 38 C.F.R. §§ 3.309, 20.202, 20.302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108. 
Under VA regulations, an appeal consists of a timely filed 
NOD, and, after an SOC is furnished, a timely filed 
substantive appeal. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2004).

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  If the Statement of 
the Case addressed several issues, the Substantive Appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the determination 
being appealed.  Proper completion and filing of a 
substantive appeal are the last actions a veteran needs to 
take to perfect an appeal.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).  If a claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, he is statutorily barred from 
appealing the RO decision.  Roy v. Brown, 5 Vet. App. 554, 
556 (1993).

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether a 
substantive appeal is adequate or timely, at any stage in a 
proceeding before it, regardless of whether the agency of 
original jurisdiction addressed such a question.  When the 
Board, on its own initiative, raises a question as to a 
potential jurisdictional defect, all parties to the 
proceeding and their representative(s), if any, will be given 
notice of the potential jurisdictional defect(s) and granted 
a period of 60 days following the date on which such notice 
is mailed to present written argument and additional evidence 
relevant to jurisdiction and to request a hearing to present 
oral argument on the jurisdictional question(s).  The date of 
mailing of the notice will be presumed to be the same as the 
date stamped o the letter of notification.  The Board may 
dismiss any case over which it determines it does not have 
jurisdiction.  38 C.F.R. § 20.101(d) (2004).  The Board sent 
the veteran a letter notifying him that he failed to file a 
substantive appeal as to the issue of entitlement to an 
increased evaluation for service-connected Type 2 diabetes 
mellitus on June 16, 2005.  No response was received from the 
veteran during the 60-day response period.

A January 2003 rating decision granted service connection for 
the veteran's diabetes mellitus.  The veteran was advised of 
this decision and his appellate rights in a January 29, 2003 
letter.  The veteran submitted a timely notice of 
disagreement and a statement of the case was sent to him on 
January 10, 2004.  The veteran then had 60 days from that 
date in which to submit a substantive appeal.  An appeal to 
the Board of Veterans Appeals (VA Form 9) was received in 
January 2004; however, it did not address diabetes mellitus.  
Rather, the veteran specifically indicates that he was only 
appealing the issue of service connection for his hearing 
loss, and he only discussed that issue.  There was no 
indication that the substantive appeal was for all issues in 
the statement of the case and no mention was made of the 
issue of a higher initial evaluation for his diabetes 
mellitus.  The veteran did not specifically identify the 
issue of diabetes mellitus as being appealed nor did he raise 
any allegation of error of law or fact with regard to an 
increased rating for diabetes mellitus.  Accordingly, the VA 
Form 9 that was received in January 2004 was not adequate and 
cannot serve as the substantive appeal with regard to the 
issue of entitlement to a higher initial evaluation with 
regard to the issue of entitlement to a higher initial 
evaluation for the veteran's diabetes mellitus.  38 C.F.R. 
§ 20.202 (2004).  A supplemental statement of the case (SSOC) 
that addressed the issue of an increased rating for diabetes 
mellitus was sent to the veteran on March 29, 2004.  The 
veteran then had 60 days in which to submit the substantive 
appeal.  However, no further information was received 
regarding the veteran's appeal for diabetes mellitus.

The veteran did not submit a timely substantive appeal on the 
issue of a higher initial evaluation for diabetes mellitus.  
Accordingly, the Board may not entertain the application for 
review since it is not in conformity with the laws regarding 
appeals to the Board.  The Board is without jurisdiction to 
consider the issue of a higher initial evaluation for 
diabetes mellitus that arose from the January 2003 rating 
decision.  The RO's decision became final and the appeal must 
be dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 
38 C.F.R. § 20.201(d), 20.200, 20.202, 20.302(b), 20.1103 
(2004).

In deciding this case, the Board must note that in November 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which redefined VA's duty to 
assist, enhanced its duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim, 
and eliminated the well-grounded-claim requirement. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004) 
(regulations implementing the VCAA). This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. VA also is required to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim. As 
part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant. The Court recently held, in part, 
that a notice as required by 38 U.S.C.A. § 5103(a), must be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board points out that it is not required to discuss the 
VCAA with respect to this appeal. The VCAA essentially 
clarifies VA's duty to notify claimants of any information 
that is necessary to substantiate a claim for benefits, and 
codifies VA's duty to assist. The facts of this case are not 
in dispute; rather, this case involves pure statutory 
interpretation. The Court has specifically held that the VCAA 
does not affect matters on appeal when the question is 
limited to statutory interpretation. See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001), Cf. Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).  Moreover, this case is 
dismissed as a matter concerning the Board's jurisdiction, 
rather than on the basis of the merits of the underlying 
claim.  Thus, the requirements of the VCAA concerning notice 
and duty to assist the claimant in connection with the claim 
are not pertinent.  Accordingly, the VCAA is inapplicable to 
this case.

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by any failure of VA in its duty to 
notify or to assist the claimant; any violation of the duty 
to notify or to assist could be no more than harmless error. 
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

The appeal is dismissed.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


